Case 1:18-mc-91460-PBS Document1 Filed 10/17/18 Page 1 of 6

ta

PIE LZ ae John A. Hawkinson, freelance news reporter
eA dae | Box 397103
pa 7 Cambridge, MA 02139-7103
me . SF 617-797-0250, jhawk@MIT.EDU
October 17, 2018

The Honorable Chief Judge Patti B. Saris
One Courthouse Way, Suite 2300
Boston, MA 02210

BY HAND DELIVERY

 

Re: Request for Exemption from Electronic Public Access Fees by John Hawkinson

Dear Chief Judge Saris:

I write to petition the Court for a PACER fee exemption for the narrow scope of a
single case, Reid v. Donelan, No. 13-cv-30125-PBS, coincidentally assigned to Your Honor,

and also for a narrow time (one month).

As you are likely aware, undersigned petitioner is a freelance journalist covering im-
migration cases in Boston. Petitioner writes to request a short-term fee exemption for the
purpose of downloading and reviewing all filings in Reid v. Donelan (hereafter “the case”),
so that he can get up to speed on the case in a practical and cost-effective fashion in order
to report on its subsequent filings to the general public in an effective and responsible
way. At a Sept. 17 hearing in that case, Your Honor characterized the case as “huge”
and “extremely important,” as well as “really important and significant.” Undersigned

agrees, and would like to understand it better.

Because the case was until recently not remotely accessible on PACER’, its filings
were not practically available to the public. Now that there are 400-odd public docu-

ments, downloading them all through PACER could cost up to $3 per document, or up to

 

1 Your Honor granted undersigned’s motion to open the docket to public access August 10, 2018,
ECF No. 408.
From John 98°HaWrenson PCy udge Pate Satis led GOidvet-5 72898 2 Ol Base 2 of 6

$1,200 for all the document in the case.”

Specific request

Undersigned petitioner anticipates needing only one week for this exemption, but for
practical purposes requests a one-month exemption. Undersigned has allocated a specific
PACER account for this purpose so there is no likelihood of confusing this narrow fee ex-

emption with day-to-day use of PACER. That account is number 5619033 (jhawkinson3).

Petitioner further seeks leave of this court to redistribute materials in the case on
the Internet, at no charge, for the purpose of educating the public about the case. In the
alternative, petitioner would accept a condition of this Court not to do so, and would pay

for any filing he intends to distribute, if the Court so requires.

Attempts to avoid seeking a fee exemption

 

To avoid burdening this Court with this request, undersigned inquired with counsel for
the Reid petitioners, who indicated they do not have an available collection of all or most
case documents in a format they would be able to provide. At Reid petitioners’ counsel's
suggestion, undersigned inquired of the Clerk’s Office whether a DVD (or similar) could
be produced, perhaps pursuant to the $31 (re)search fee (28 USC §1914. District Court
Miscellaneous Fee Schedule 2), or consonant with the “new fee of $31 for providing an
electronic copy of a record that is stored outside court’s CM/ECF system and is therefore
not available through [PACER]” approved by the Judicial Conference in March of this
year’. Undersigned was advised “the Court is not able to provide such.”* Although
undersigned has not inquired of Department of Justice counsel, it is expected that they

would request this information be sought through the FOIA process and that it would be

 

2 Undersigned recognizes that had he followed the case from its inception in 2013 and had there been no

docket restriction, he would have paid document-by-document the same total sum. But budgeting up to
$1,200 over a six-year period is not the same as doing so in lump sum at one instant.

3 Report of the Proceedings of the Judicial Conference of the United States, March 13, 2018 at 13. Available at
http: //www.uscourts.gov/sites/default/files/18-03_proceedings_0.pdf

Personal communication with Richard Nici of Aug. 20, 2018.
From Johh:38¢H APR inGott APE Bu ROCHE at is Filed GO/dse+9 7 Begs 3 Of Page 3 of 6

neither timely nor cost-effective’.

Financial burden

Petitioner does not have the ability to fund what would be a several-hundred dollar fee,
if not thousand-dollar. No outlet for whom undersigned regularly writes would justify
reimbursement of that expense. Without an exemption here, undersigned would simply
not purchase most of the documents, or could occupy the Clerk’s Office public terminal
for an inordinate amount of time (however petitioner would likely forgo that option).
Thus, granting this fee exemption would not deny revenue to the Court or the US Gov-
ernment. Denying the exemption would result in less informed writing with respect to

the case.

A fee exemption here would also grant undersigned the ability to do full-text searches
across documents, something easily done with a folder of PDF files but which cannot be

accomplished through the PACER system nor from the public terminal.

 

I, John A. Hawkinson, declare that I lack the funding to support a several-hundred
dollar PACER expense for case documents in Reid v. Donelan and declare that, were
a fee exemption not granted, I would forgo purchasing most documents in the case.
I declare under penalty of perjury that the foregoing is true and correct. Executed

within the Untited States this 17th day of October, 2018.
Ze gee LS.

ge A. Hawkinson = "

ee

Standard for a fee exemption

 

 

 

 

 

 

Although petitioner understands that the Judicial Conference policy disfavors granting

fee waivers to members of the media, doing so is not prohibited:

(9) Discretionary Fee Exemptions:
* Courts may exempt certain persons or classes of persons from payment of the

 

> Sob story about undersigned’s months-old FOIA for immigration case materials in another district and
its pending appellate review omitted.
From Joh 8°HaWRinsonl POA ue Pe Satis Filed Glia bEL4 72998 4 Of Page 4 of 6

user access fee. Examples of individuals and groups that a court may consider ex-
empting include: indigents, bankruptcy case trustees, pro bono attorneys, pro bono
alternative dispute resolution neutrals, Section 501(c)(3) not-for-profit organizations,
and individual researchers associated with educational institutions. Courts should
not, however, exempt individuals or groups that have the ability to pay the statutorily
established access fee. Examples of individuals and groups that a court should not
exempt include: local, state or federal government agencies, members of the media,
privately paid attorneys or others who have the ability to pay the fee.

 

Emphasis added.
Electronic Public Access Fee Schedule (Issued in accordance with 28 USC §§ 1913, 1914, 1926,
1930, 1932), Effective December 1, 2013 (“Fee Schedule”) at 3, available from https: //www.

pacer. gov/documents/epa_feesched. pdf.

That is, the policy offers “members of the media” as an example of a group who is
generally able to pay, but does not bar this Court from granting an exemption where a
member of the media (or other enumerated party) can demonstrate an inability to pay. It
is an example only. Indeed, this Court has previously granted such an exemption to Open
Media Boston. See In Re: Application for Exemption from the Electronic Public Access Fees for
Jonathan Adams, Associate Editor, Open Media Boston. Miscellaneous Business Docket No.

14-mc-91034-PBS, ECF No. 3, May 13, 2014 (Saris, CJ.).

Petitioner is not an individual researcher associated with an educational institution

within the meaning of the policy.®

Required finding(s)
The fee schedule generally requires one finding:

¢ In considering granting an exemption, courts must find:

o that those seeking an exemption have demonstrated that an exemption

 

6 Out of an abundance of caution, petitioner notes that although he uses an email address associated with
an educational institution and has some tangential connection to that institution, he is not an academic
researcher or currently-enrolled student, and does not seek this exemption for scholarly purposes. Ab-
sent this clear statement, petitioner fears there is possibility for the Court to misinterpret petitioner’s
status. Even though petitioner could be cast as a a “researcher” and has an “association,” petitioner
thinks that is not what the policy intends.
From John98¢Ha Winsor Pema ud Pate Gakis Filed G(s Beb4 72808 5 Of Bage 5 of 6

is necessary in order to avoid unreasonable burdens and to promote public
access to information;

Fee Schedule at 3.

The financial cost of the sought materials here would unreasonably burden the peti-
tioner absent a fee exemption. Such an exemption would promote public access to that
information as petitioner, a member of the media, stands in the shoes of the public and

promotes public access to court information through writing and analysis.

If undersigned sought an exemption for scholarly research, which he does not, an

additional finding would be required:

o that individual researchers requesting an exemption have shown that the
defined research project is intended for scholarly research, that it is limited
in scope, and that it is not intended for redistribution on the internet or for
commercial purposes.

Id.

Although this does not apply, petitioner’s exemption request is limited in scope and
not for commercial purposes. As outlined below, undersigned would seek leave to dis-
tribute case materials on the Internet, although that is not the “intent” of the exemption

request.

Requirements if granted

e If the court grants an exemption:

o the user receiving the exemption must agree not to sell the data obtained
as a result, and must not transfer any data obtained as the result of a fee
exemption, unless expressly authorized by the court; and

Id.

Petitioner often finds it helpful to link to primary sources in his journalism work, and
would appreciate the court’s express permission to further distribute documents received

under this fee exemption at no charge. Undersigned agrees not to sell any data received
From Jobe 38° Hal Pestle Su RQcHia Batis Filed G0/b6E19 7 Rags © Of Pace 6 of 6

through this fee exemption.

o the exemption should be granted for a definite period of time, should be
limited in scope, and may be revoked at the discretion of the court granting
the exemption.

Id.

Petitioner’s request is for a definite period of time (one month) and is limited in scope

to a single case.

Conclusion
For the reasons outlined above, undersigned meets the requirements for a PACER fee

exemption and respectfully requests that this Honorable Court grant such relief.

Very truly yours,
ohn A. Hawkinson
